ITEMID: 001-4554
LANGUAGEISOCODE: ENG
RESPONDENT: AUT
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: SAHINTÜRK v. AUSTRIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant is a Turkish national, born in 1970. He is currently living in Turkey.
He is represented before the Court by Mr. R. Soyer, a lawyer practising in Vienna.
The applicant lived in Austria with his parents and siblings since 1978. He went to school there and later on took up employment. His parents and one brother have meanwhile acquired Austrian citizenship.
On 27 September 1992 the Vienna Federal Police Authority (Bundespolizeidirektion) revoked the applicant’s unlimited residence permit. It noted that the Vienna Regional Criminal Court, on 19 September 1990, had convicted the applicant of damage to property and burglary and had sentenced him to four months’ imprisonment suspended on probation. On 6 December 1991 the same court had convicted him of attempted theft and attempted intimidation and had sentenced him to three months’ imprisonment suspended on probation. In view of these convictions, both of which were final, the applicant no longer fulfilled the requirements for an unlimited residence permit.
On 13 January 1993 the Vienna Federal Police Authority issued a residence ban of unlimited duration against the applicant on account of his convictions.
On 14 July 1993 the Vienna Public Security Authority (Sicherheitsdirektion), upon the applicant’s appeal, quashed the residence ban against him. It relied on S. 20 § 2 of the 1992 Aliens Act (Fremdengesetz) according to which no residence ban may be issued against an alien if it would have been possible to grant him citizenship under S. 10 § 1 of the Citizenship Act, i.e. if he has been resident in Austria without interruption for ten years, before the offences in question were committed, except in case of offences punishable with more than five years’ imprisonment.
On 17 June 1994 the Vienna Regional Government dismissed the applicant’s request for a residence permit. His appeal to the Federal Ministry for the Interior was to no avail.
On 1 February 1995 the Vienna Federal Police Authority issued a deportation order against the applicant. It relied on S. 17 of the 1992 Aliens Act, according to which illegally resident aliens are to be ordered to leave the Federal territory. It noted that in addition to his convictions in 1990 and 1991, the applicant had been convicted of possession of illicit drugs by the Vienna District Criminal Court on 7 May 1992, without an additional sentence being passed. On 12 October 1992 the Vienna Regional Criminal Court had convicted him of making illicit drugs accessible to minors and sentenced him to three months’ imprisonment. On 3 March 1993 the Vienna Regional Criminal Court had convicted him of a number of offences including aggravated fraud, theft, assault and obstructing public authority and had sentenced him to eight months’ imprisonment. The authority acknowledged that the deportation constituted a serious interference with the applicant’s private and family life. According to S. 19 of the 1992 Aliens Act a deportation order was only to be issued if it was necessary within the meaning of Article 8 § 2 of the European Convention of Human Rights. Having regard to the applicant’s repeated convictions including those for drugs offences, which involved particular dangers for public safety, the public interest in deporting him outweighed his interest in remaining in Austria.
On 24 April 1995 the Vienna Public Security Authority dismissed the applicant’s appeal.
On 13 June 1995 the Constitutional Court (Verfassungsgerichtshof) refused to entertain the applicant’s complaint. Subsequently, it referred the case to the Administrative Court (Verwaltungsgerichtshof).
On 8 February 1996 the Administrative Court dismissed the applicant’s complaint. It found that the deportation order against the applicant was necessary within the meaning of Article 8 § 2 of the European Convention on Human Rights in the interests of public safety and the prevention of crime, having regard to his prolonged illegal residence since the withdrawal of his residence permit and the gravity of the offences, in particular the drugs offences, committed by him.
The decision was served on the applicant on 15 May 1996.

On 21 July 1996 the applicant left Austria and is now living in Turkey.
